Citation Nr: 9916465	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-29 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for laceration 
scars of the right forearm, currently evaluated as zero 
percent disabling.

2.  Entitlement to service connection for an adjustment 
disorder, claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for a nervous condition and granted the 
veteran's claim of entitlement to service connection for 
laceration scars of right forearm, evaluated as zero percent 
disabling.


REMAND

Initially, the Board notes that the veteran's claim of 
entitlement to an increased evaluation for laceration scars 
of the right forearm is well grounded.   When a veteran is 
awarded service connection for a disability and appeals the 
RO's rating determination, the claim continues to be well 
grounded as long as the claim remains open and the rating 
schedule provides for a higher rating.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Therefore, VA has a duty 
to assist the veteran with the development of evidence to 
support his claim.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board notes that in September 1998, this case was 
remanded so the veteran could be scheduled for a hearing 
before a Traveling Member of the Board.  The RO sent 
notification of this remand to the veteran in October 1998, 
and asked him to specify whether he still desired a hearing.  
The notification letter was sent to the only recent address 
on file even though an earlier letter sent to that address 
had been returned unopened.

While no response was received regarding the notification 
letter, the veteran did send a letter in February 1999, which 
indicated that he was incarcerated at a prison in Texas.  The 
veteran requested that certain forms be sent to him at the 
prison's address, which he specified in the letter.  Also in 
February 1999, another letter was received from the veteran 
in which he inquired as to the present status of his claims.  
He indicated that his sister had informed him that the VA was 
trying to reach him regarding a form he needed to fill out.  
He once again listed the prison's address, and indicated that 
he could be reached there by letter.

In March 1999, a letter was sent to the veteran at his old 
address from the RO notifying him of the date and time of his 
hearing.  Although it appears that the RO intended to send 
another copy of this letter to the veteran's new address, it 
is unclear from the record whether this copy was ever sent.  
Subsequently, the veteran failed to appear for the hearing, 
which was scheduled to be conducted on April 15, 1999.

The only letter of record that was sent to the prison's 
address appears to be a letter dated in April 1999 notifying 
the veteran that his case had been certified for appeal.  
While the Board regrets any further delay that might result 
from remanding this case once again, remand is necessary in 
order to ensure that proper inquiry and notice is made 
regarding the veteran's desire for a hearing.

Additionally, the Board notes that in February 1998, the 
veteran failed to report for a scheduled VA examination, and 
in light of information obtained since that date, the Board 
finds that it is likely the veteran was incarcerated at that 
time.  Arguably, his incarceration constituted good cause for 
his failure to report for these examinations.  38 C.F.R. 
§§3.326, 3.655 (1998).  For that reason, and because the last 
medical evidence of record is dated in September 1994, it is 
the opinion of the Board that an examination is needed to 
provide an accurate picture of the veteran's scars of the 
right forearm.  See 38 C.F.R. §§ 3.326, 3.327 (1998).  

In Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the Court 
stated: "We . . . caution those who adjudicate claims of 
incarcerated veterans to be certain that they tailor their 
assistance to the peculiar circumstances of confinement.  
Such individuals are entitled to the same care and 
consideration given to their fellow veterans."  See also 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  

Therefore, for the reasons stated above, and to ensure full 
compliance with due process requirements, this case is 
REMANDED for the following:

1.  The RO should determine if the 
veteran is still incarcerated.  If the 
veteran is still incarcerated, the RO 
should determine the most likely date of 
the veteran's release.  If the veteran is 
no longer incarcerated, the RO should 
attempt to obtain the veteran's current 
address.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate date of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any disabilities since 1994.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Any such medical records so obtained 
should be associated with the veteran's 
claims folder.

3.  The RO should again seek 
clarification from the veteran regarding 
whether he still desires a hearing before 
a Traveling Member of the Board.  The RO 
must ensure that this request is sent to 
the veteran's current address.  If the 
veteran indicates that he still desires 
such a hearing, the RO should once again 
schedule the veteran for a hearing.  
Appropriate notification should be given 
to the veteran and his representative, 
and copies of all correspondence between 
the RO and the veteran should be included 
in the claims folder.

4.  Taking into account the veteran's 
incarceration, he should also be 
scheduled for a physical examination to 
determine the current nature and severity 
of his service-connected laceration scars 
of the right forearm.  The report of the 
examination should be associated with the 
veteran's claims folder.

5.  After the development requested has 
been completed to the extent possible, 
the RO should readjudicate the claims on 
appeal, with consideration given to all 
of the evidence of record, including any 
evidence submitted by the veteran and/or 
his representative and any additional 
evidence obtained by the RO pursuant to 
this remand.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with copies of a supplemental statement 
of the case and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran may furnish 
additional evidence and argument to the RO.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




